Exhibit 10.10 SETTLEMENT AGREEMENT AND MUTUAL RELEASE This Settlement Agreement and Mutual Release ("Agreement") is entered into as of March 30, 2010 by and between Kenneth O. Morgan (“Morgan”), Helix Wind, Corp., a Nevada corporation (“Helix Wind”) and Scott Weinbrandt (“Weinbrandt”).As used herein, the term “the Parties” shall be used to refer to Morgan, Helix Wind and Weinbrandt jointly. RECITALS WHEREAS, Morgan and Helix Wind entered into an Employment Agreement dated June 1, 2008 for the employment of Morgan by
